 

EXHIBIT 10.40

 

AMENDED AND RESTATED SUBORDINATION AGREEMENT

(KANDERS)

 

This Amended and Restated Subordination Agreement (this “Agreement”) is made and
entered into as of March 8, 2013 by Kanders GMP Holdings, LLC (“Creditor”),
Black Diamond Equipment, Ltd., Black Diamond Retail, Inc., Black Diamond, Inc.
(formerly known as Clarus Corporation) (“BDI”), Everest/Sapphire Acquisition,
LLC, Gregory Mountain Products, LLC, POC USA, LLC, Pieps Corporation, PIEPS
Service, LLC, and BD European Holdings, LLC (collectively, the “Borrowers”), and
Zions First National Bank (“Lender”).

 

Recitals

 

1.          Lender has previously extended to certain Borrowers a revolving line
of credit loan in the principal amount of $35,000,000 (as amended from time to
time, the “Original Loan”), governed by that certain Loan Agreement dated May
28, 2010 (as amended from time to time, the “Original Loan Agreement”). The
Original Loan is evidenced by that certain Third Substitute Promissory Note
(Revolving Line of Credit) dated October 4, 2012.

 

2.          BDI is indebted to Creditor pursuant to that certain 5% Unsecured
Subordinated Note due May 28, 2017 (the “Subordinated Note Maturity Date”) in
the original principal amount of $14,516,945 (the “2010 Subordinated Promissory
Note”), which Subordinated Promissory Note is the subject of that certain
Subordination Agreement dated May 28, 2010 (the “Original Subordination
Agreement”).

 

3.          BDI is also indebted to Creditor pursuant to (i) that certain 5%
Unsecured Subordinated Note due the Subordinated Note Maturity Date in the
original principal amount of $287,368.81 (the “May 2012 Subordinated Promissory
Note”); and (ii) that certain 5% Unsecured Subordinated Note due the
Subordinated Note Maturity Date in the original principal amount of $77,543.85
(the “August 2012 Subordinated Promissory Note”, together with the 2010
Subordinated Promissory Note and the May 2012 Subordinated Promissory Note,
collectively, the “Subordinated Promissory Notes”).

 

4.          Borrowers and Lender are refinancing the Original Loan and entering
into that certain Amended and Restated Loan Agreement of even date herewith
(together with any exhibits, amendments, addendums, and modifications, the
“Restated Loan Agreement”), governing the following loan facilities: (a) a
revolving line of credit in the maximum principal amount of $30,000,000 (the
“Revolving Loan”), (b) an amortizing term loan in the original principal amount
of $15,000,000 (the “Term Loan”), and (c) an amortizing term loan in the
original principal amount of $10,000,000 (the “Acquisition Loan” and, together
with the Revolving Loan and Term Loan, collectively, the “Loan”).

 

5.          Creditor’s subordination of its rights under the Subordinated
Promissory Notes pursuant to the terms of the Original Subordination Agreement
as well as pursuant to the terms of each of the Subordinated Promissory Notes
applies to Borrowers’ debt to Lender under the Original Loan, including any
increase in the principal amount or extension of the time to repay such
obligations as applicable in the Loan.

 

1

 

 

6.          As a condition to making the Loan to Borrowers, Lender requires that
Creditor enter into this Agreement to amend and restate the Original
Subordination Agreement in its entirety.

 

Agreement

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Lender, Borrowers and Creditor hereby agree as follows:

 

1.          Definitions. Terms used in the singular shall have the same meaning
when used in the plural and vice versa. In addition to the terms defined above,
as used herein, the term:

 

a.            “Creditor Indebtedness” means the indebtedness of BDI to Creditor
evidenced by the Subordinated Promissory Notes, together with any and all
renewals, extensions, modifications, and replacements thereof, and all other
indebtedness of BDI to Creditor arising from or related thereto.

 

b.           “Default Rights and Remedies” means any and all rights and remedies
granted in, arising from, or relating to any agreement, instruction, or document
and any and all rights and remedies now or hereafter existing by statute, at
law, or in equity, which may be exercised only upon the occurrence of a breach
or event of default.

 

c.            “Lender Indebtedness” means the indebtedness of Borrowers to
Lender governed by the Restated Loan Agreement and evidenced by (i) an Amended
and Restated Promissory Note (Revolving Loan) of even date herewith in the
maximum principal amount of $30,000,000 (the “Revolving Note”), (ii) a
Promissory Note (Term Loan) of even date herewith in the original principal
amount of $15,000,000 (the “Term Note”), and (iii) Promissory Note (Acquisition
Loan) of even date herewith in the original principal amount of $10,000,000 (the
“Acquisition Note” and, together with the Revolving Note and Term Note,
collectively the “Notes”), together with any and all renewals, extensions,
modifications, and replacements thereof, including any increase in the principal
amount thereof, and all other indebtedness of Borrowers to Lender arising from
or relating thereto.

 

2.          Warranties Regarding Creditor Indebtedness. Creditor represents and
warrants to Lender that the Creditor Indebtedness is not secured by any
collateral, security interest or lien and Creditor covenants and agrees that the
Creditor Indebtedness shall remain unsecured so long as any amount is
outstanding and unpaid on the Lender Indebtedness.

 

3.          Exercise of Default and Remedies. Creditor agrees that it will not
exercise any Default Rights and Remedies concerning the Creditor Indebtedness,
so long as any amount is outstanding and unpaid on the Lender Indebtedness,
without the prior written consent of Lender, except that, in the event that BDI
files for bankruptcy relief, Creditor may file a proof of claim in the
bankruptcy.

 

2

 

 

4.          Conditions to Payment on Creditor Indebtedness. BDI may make
regularly scheduled cash interest payments on the Subordinated Promissory Notes
which, subject to Section 6, will not to exceed five percent (5%) per annum
(“Interest Payments”), until (i) an Event of Default (as defined in the Restated
Loan Agreement) exists and is continuing, and written notice of the same has
been given by Lender to Creditor, or (ii) Borrowers are not, both before and
after giving effect to any Interest Payment, in compliance with the financial
covenants specified in the Restated Loan Agreement. If BDI makes any payment to
Creditor in violation of these conditions, Creditor covenants and agrees that
upon written demand by Lender the payment shall be promptly tendered to Lender
to be applied toward payment of the Lender Indebtedness.

 

If an Event of Default (as defined in the Subordinated Promissory Notes) occurs
under any Subordinated Promissory Note as a result of BDI failing to pay any
Interest Payments, Lender agrees to waive the resulting Event of Default (as
defined in the Restated Loan Agreement), so long as (i) no other Event of
Default (as defined in the Restated Loan Agreement) exists and is continuing and
(ii) Borrowers are, both before and after giving effect to any Interest Payment,
in compliance with the financial covenants specified in the Restated Loan
Agreement. If additional Events of Default (as defined in the Restated Loan
Agreement) exist at the time the Event of Default (as defined in the Restated
Loan Agreement) related to BDI’s failure to pay the Interest Payments, Lender
may waive the Event of Default (as defined in the Restated Loan Agreement) based
upon failure to pay Interest Payments in connection with waiver of other Events
of Defaults (as defined in the Restated Loan Agreement); provided, however, that
Lender shall not be prohibited hereunder from waiving such Event of Default (as
defined in the Restated Loan Agreement), if it has received written notice from
the holder(s) of a majority of the aggregate principal amount of all of the
holders of the Creditor Indebtedness that Lender shall not be prohibited
hereunder from waiving such Event of Default (as defined in the Restated Loan
Agreement).

 

5.          Prohibition of Prepayment of Creditor Indebtedness. BDI covenants
that it will not make, and Creditor covenants and agrees that they will not
receive or accept, any prepayment on the Creditor Indebtedness so long as any
amount is outstanding and unpaid on the Lender Indebtedness, without the prior
written consent of Lender. However, if Creditor receives any prepayment in
violation of this covenant, such payments shall be received in trust for Lender
and shall be immediately tendered to Lender to be applied toward payment of the
Lender Indebtedness.

 

6.          Subordination of Payment. Except as provided in Section 4 above, so
long as any amount is outstanding and owing to Lender on or related to the
Lender Indebtedness:

 

a.           The right of Creditor to receive payment, whether of principal or
interest, on the Creditor Indebtedness is subordinated to the right of Lender to
receive payment on the Lender Indebtedness.

 

b.           BDI covenants that it will not make, and Creditor covenants and
agrees that it will not receive or accept, any payments from or on behalf of
Borrowers or any other obligor on the Creditor Indebtedness without the prior
written consent of Lender; provided, however, Creditor may receive and accept
payments from or on behalf of Borrowers on the Creditor Indebtedness so long as
each of the following requirements is met:

 

3

 

 

(i)          The Term Loan and Acquisition Loan have each been irrevocably
repaid in full;

 

(ii)         Both before and after giving effect to any such payment, Borrowers
are in compliance with the financial covenants specified in the Restated Loan
Agreement; and

 

(iii)        Borrowers do not use the Revolving Loan to make the payment on the
Creditor Indebtedness; provided, however, Borrowers may use the Revolving Loan
to fund principal and interest payments on the Creditor Indebtedness so long as
Borrowers provide evidence to Lender that such use of the Revolving Loan will
not impair Borrowers’ liquidity and availability under the Revolving Loan for
funding capital expenditures, seasonal working capital, and other corporate
obligations and operational cash requirements (collectively, the “Subordinated
Debt Repayment Requirements”).

 

Creditor and BDI agree that if (1) the Creditor Indebtedness remains outstanding
and (2) Borrowers do not meet the Subordinated Debt Repayment Requirements as of
the date which is 30 days prior to the Subordinated Note Maturity Date, Creditor
agrees that on or before the Subordinated Note Maturity Date Creditor shall
extend the Subordinated Note Maturity Date to the earlier of (y) the earliest
date on which the Borrowers satisfy the Subordinated Debt Repayment
Requirements, and (z) one year after the Subordinated Note Maturity Date. If 30
days prior to such extended one year Subordinated Note Maturity Date the
Subordinated Debt Repayment Requirements have not been met, then the
Subordinated Note Maturity Date shall be extended further as provided in the
prior sentence. In the event that the Subordinated Note Maturity Date is
extended as described above, then the interest rate per annum payable under the
Subordinated Promissory Notes, or any renewal, extension, modification or
replacement thereof, shall be the higher of (y) 5% and (z) the then prevailing
market rate of interest for subordinated notes of this type, provided that in no
event shall such interest rate exceed 15% per annum.

 

If Creditor receives any cash payment in violation of this covenant, such cash
payments shall be received in trust for Lender and shall be promptly tendered to
Lender to be applied toward payment of the Lender Indebtedness.

 

7.          Conversion to Equity. Notwithstanding anything to the contrary in
this Agreement, Creditor may at any time convert the Creditor Indebtedness and
any interest thereon into equity of BDI.

 

8.          Controlling Agreement. In the event of any conflict or inconsistency
between the terms and provisions of the Subordinated Promissory Notes and this
Agreement, this Agreement shall govern and any conflicting or inconsistent
provisions of this Agreement supersedes the Subordinated Promissory Notes.

 

4

 

 

9.          No Waiver of Other Rights. This Agreement is intended solely for the
purpose of defining the relative rights of Lender and Creditor and nothing
contained herein is intended to nor shall impair the obligations of Borrowers,
or any other obligors, to pay Lender or Creditor, as the case may be, the
principal and interest on the Lender Indebtedness and the Creditor Indebtedness
as and when the same shall become due and payable in accordance with their
terms, subject to the rights of Lender created by this Agreement. For the sake
of clarity, the agreements and covenants of Creditor under this Agreement apply
only with respect to the Creditor Indebtedness and shall not affect the rights
of the Creditor arising under any other agreement.

 

10.         Successors and Benefits. This Agreement is and shall be binding upon
and shall inure to the benefit of Lender, Borrowers, Creditor and its successors
and assigns.

 

11.         Notices

 

All notices or demands by any party to this Agreement shall, except as otherwise
provided herein, be in writing and may be sent by certified mail, return receipt
requested. Notices so mailed shall be deemed received when deposited in a United
States post office box, postage prepaid, properly addressed at the mailing
addresses stated herein or to such other addresses as Creditor, Borrowers or
Lender may from time to time specify in writing. Any notice so addressed and
otherwise delivered shall be deemed to be given when actually received by the
addressee.

 

Mailing addresses:

 

Lender:

 

Zions First National Bank

Corporate Banking Group

One South Main, Suite 200

Salt Lake City, Utah 84111

Attention: Michael R. Brough

Senior Vice President

 

With a copy to:

 

Holland & Hart LLP

222 South Main Street, Suite 2200

Salt Lake City, Utah 84101

Attention: Scott R. Irwin, Esq.

 

With respect to all Borrowers:

 

c/o Black Diamond, Inc.

2084 East 3900 South

Salt Lake City, Utah 84124

Attention: Executive Chairman and Chief Executive Officer

 

5

 

 

With a copy to:

 

Kane Kessler, P.C.

1350 Avenue of the Americas, 26th Floor

New York, New York 10019



Attention: Robert L. Lawrence, Esq.

Creditor:

 

Kanders GMP Holdings, LLC

________________________

________________________

 

12.         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Utah.

 

13.         Continuing Agreement. All agreements, representations, warranties,
and covenants made herein shall survive the execution and delivery of this
Agreement and shall continue in effect so long as the Lender Indebtedness or any
portion thereof is outstanding and unpaid.

 

14.         Counterparts, Originals. This Agreement may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Agreement.
Receipt by telecopy or email of any executed signature page to this Agreement
shall constitute effective delivery of such signature page.

 

15.         Entire Agreement. This Agreement constitutes the entire agreement
between Lender, Borrowers and Creditor concerning the subject matter hereof.
Except as expressly provided herein, all other prior and contemporaneous
agreements concerning the subject matter hereof are merged herein. This
Agreement may not be terminated, amended, or modified except in writing signed
by Lender, Borrowers and Creditor.

 

This Amended and Restated Subordination Agreement restates, replaces and
supersedes in its entirety, the Original Subordination Agreement.

 

[Signature Pages Follow]

 

6

 

 

IN WITNESS WHEREOF, this Agreement has been executed and becomes effective as of
the day and year first set forth above.

 

  Lender:       Zions First National Bank       By: /s/ Michael R. Brough  
Name: Michael R. Brough   Title: Senior Vice President         Creditor:      
Kanders GMP Holdings, LLC         By: /s/ Warren B. Kanders   Name: Warren B.
Kanders   Title: Member         Borrowers:       Black Diamond Equipment, Ltd.  
      By: /s/ Robert Peay   Name: Robert Peay   Title: Chief Financial Officer
and Secretary         Black Diamond Retail, Inc.         By: /s/ Robert Peay  
Name: Robert Peay   Title: Chief Financial Officer and Secretary         Black
Diamond, Inc.         By: /s/ Robert Peay   Name: Robert Peay   Title: Chief
Financial Officer, Secretary     and Treasurer

 

AMENDED AND RESTATED SUBORDINATION AGREEMENT

Kanders

Signature Pages

 

 

 

 

  Everest/Sapphire Acquisition, LLC         By: /s/ Robert Peay   Name: Robert
Peay   Title: Secretary and Treasurer         Gregory Mountain Products, LLC    
    By: /s/ Robert Peay   Name: Robert Peay   Title: Treasurer         POC USA,
LLC         By: /s/ Robert Peay   Name: Robert Peay   Title: Secretary and
Treasurer         BD European Holdings, LLC         By: /s/ Robert Peay   Name:
Robert Peay   Title: Secretary and Treasurer         Pieps Corporation        
By: /s/ Robert Peay   Name: Robert Peay   Title: Secretary and Treasurer        
PIEPS Service, LLC         By: /s/ Robert Peay   Name: Robert Peay   Title:
Secretary and Treasurer

 

AMENDED AND RESTATED SUBORDINATION AGREEMENT

Kanders

Signature Pages

 

 

